Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 1 of 20




      Exhibit A
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                              INDEX NO. 656337/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 2 of 20NYSCEF: 10/29/2019
                                                                               RECEIVED




         SUPREME                 COURT                 OF THE            STATE            OF NEW                YORK
         COUNTY                OF NEW                  YORK
          ------                           ---------------------------------------------------X
         UNITED              SPECIALTY                       INSURANCE                     COMPANY,                     INC.                    Index      No.:
         and       MITSUI             SUMITOMO                       INSURANCE                     COMPANY
         OF AMERICA,                                                                                                                            Basis     of Venue:           NY    Ins.      Law
                                                                                                                                                           Defendants'
                                                                                                                                                § 108;                             offices      in

                                                                                        Plaintiffs,                                             New       York


                                           -against-

                                                                                                                                                SUMMONS
         ACE        PROPERTY                      AND          CASUALTY                    INSURANCE
         COMPANY                      and      ILLINOIS               NATIONAL                    INSURANCE
         COMPANY,


                                                                                        Defendants.
         -------------------------                                     -------                    ------------------X




                        TO THE                ABOVE-NAMED                            DEFENDANTS:




                        You          are    hereby           summoned             and      required           to serve         upon       all   parties     an answer            to the      annexed


         Complaint              of     Plaintiffs,            which         is hereby             served        upon        you,       within      twenty          (20)   days     after      service



         thereof,        exclusive               of    the     day     of    service,         or within            thirty       (30)     days     after     the     service       is complete           if


         this      Summons                 is not      personally            delivered            to you       within          the     State    of New           York.




                                                                                                      1 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                         INDEX NO. 656337/2019
NYSCEF DOC. NO. 1              Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 3 of 20NYSCEF: 10/29/2019
                                                                                RECEIVED




                      In    case     of   your      failure   to appear     or answer,      judgment            will        be taken       against        you   by   default


        for   the     relief      demanded           in the   Complaint.




        Date:         New         York,      New      York
                      October         29,    2019


                                                                                             (Pursuant            to Rule          130-1.1-a)
                                                                                             STONBERG                       MORAN,               LLP

                                                                                             Attorneys            for       Plaintiffs
                                                                                             UNITED              SPECIALTY                   INSURANCE
                                                                                             COMPANY                    and       MITSUI           SUMITOMO
                                                                                             INSURANCE                       COMPANY                   OF AMERICA




                                                                                             By:
                                                                                                       Sherri          N.    Pavloff

                                                                                             505     Eighth            Avenue,           Suite     2302
                                                                                             New       York,           New       York            10018

                                                                                             (212)      231-2220
                                                                                             File    No.:       40072


        TO:


        ACE         PROPERTY                 AND       CASUALTY            INSURANCE
        COMPANY
        c/o     New        York      State    Department         of   Insurance


        ILLINOIS               NATIONAL                INSURANCE
        COMPANY
        c/o     New        York      State    Department         of   Insurance




                                                                                    - 2 -

                                                                                  2 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                        INDEX NO. 656337/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 4 of 20NYSCEF: 10/29/2019
                                                                               RECEIVED



        SUPREME                 COURT              OF THE             STATE             OF NEW           YORK
        COUNTY                OF NEW              YORK
        ---------------------------------------------------------------------X
        UNITED              SPECIALTY                   INSURANCE                       COMPANY,                INC.
        and     MITSUI               SUMITOMO                    INSURANCE                  COMPANY                                     Index        No.:

        OF AMERICA,


                                                                                   Plaintiffs,
                                                                                                                                        VERIFIED                 COMPLAINT
                                      -against-



        ACE        PROPERTY                    AND        CASUALTY                      INSURANCE
        COMPANY                   and      ILLINOIS              NATIONAL                  INSURANCE
        COMPANY,


                                                                                   Defendants.
                             -------------------------------------------------------X



                       Plaintiffs,             UNITED               SPECIALTY                     INSURANCE                      COMPANY,                      INC.         ("USIC")           and


        MITSUI              SUMITOMO                    INSURANCE                       COMPANY                 OF        AMERICA                ("Mitsui"),           by     its   attorneys,


        STONBERG                     MORAN,               LLP,       as and         for   its    Complaint             against         the     defendants             ACE      PROPERTY


        AND            CASUALTY                         COMPANY                     ("ACE")              and         ILLINOIS                   NATIONAL                    INSURANCE


        COMPANY                   ("ILU"),           allege       the     following:


                                                                            PARTIES/JURISDICTION


                       1.             USIC         is a Delaware                 corporation           with     its principal            place       of     business        in Texas.


                       2.             USIC         is eligible          as an excess             and    surplus        lines     insurer         to issue       insurance           policies       in


        New        York.


                       3.             Mitsui        is a New            York      corporation           with      its principal              place   of business            in New       Jersey.


                       4.             Mitsui         is licensed           to    issue     insurance           policies        in New           York.


                       5.             ACE          is     a    Pennsylvania                corporation               with        its     principal           place      of      business           in


        Pennsylvania.


                       6.             ACE         maintains             an office         in New        York,       New        York.




                                                                                                 3 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                                    INDEX NO. 656337/2019
NYSCEF DOC. NO. 1         Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 5 of 20NYSCEF: 10/29/2019
                                                                           RECEIVED



                    7.           ACE          is licensed           to issue         insurance             policies             in the            New           York.


                    8.           ILU      is an Illinois               corporation             with        its     principal                place         of     business        in Illinois.


                    9.           ILU      is eligible             as an excess              and       surplus               lines         insurer             to issue      insurance        policies           in


        New      York.



                    10.          ILU      maintains               an office         in New            York,           New           York.


                    11.          ACE          and     ILU       are    owned          by      the     same            corporate                 parent.


                                              THE         ACCIDENT                     AND          UNDE_RLYING                                   LAWSUIT


                    12.          On       April          25,      2018,           Oscar        Canales                 ("Canales")                       was       allegedly            injured         while


        employed          by   AV      Group          Company              LLC        ("AV")           (the           "Accident").


                    13.          Following               the      Accident,            Canales             filed            a suit          against              BE      Bronx       Builders,           LLC


        ("BE")      and    CM        Water          Group,         LLC       ("CM")            (the     "Suit").


                                                                           INSURANCE                        POLICIES


                    14.          USIC          issued          a policy        of     insurance            to         BE,      policy             PSS          1700166,          effective        May      23,


        2017     to May        23,   2018         (the      "USIC         Policy").


                    15.          The      USIC           Policy        was        in effect         at the       time          of the            Accident.



                    16.          The      USIC           Policy        provides            coverage              to BE          for        the        Suit.



                    17.          The      USIC           Policy        provides            coverage              to     CM          for     the        Suit.


                    18.          Mitsui         issued         a policy           of insurance             to BE,             policy             MSX            1700004,         effective        May      23,


        2017     to May        23,     2018       ("Mitsui            Policy").


                    19.          The      Mitsui          Policy         was       in effect          at the          time      of        the     Accident.


                    20.          The      Mitsui          Policy        provides            coverage              to BE             for     the        Suit.


                    21.          The      Mitsui          Policy         provides           coverage              to     CM          for        the     Suit.




                                                                                                       2



                                                                                               4 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                                            INDEX NO. 656337/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 6 of 20NYSCEF: 10/29/2019
                                                                              RECEIVED



                      22.            ACE           issued         a      policy          of      insurance              to      AV,           policy            UMBNYG280810171-003,


        effective       January             11,     2018,       to January               11,     2019       (the        "ACE              Policy").


                      23.            The      ACE         Policy          was      in effect            at the        time      of the            Accident.


                      24.            The      ACE         Policy          provides             coverage            to     AV         for     the      Suit.


                      25.            The      ACE         Policy          provides             additional             insured              coverage             to BE       for        the     Suit.


                      26.            The      ACE         Policy          provides             additional             insured              coverage             to    CM      for       the     Suit.


                      27.            ILU      issued          a policy         of insurance                to AV,         policy            CONNYG280836104-003,                                         effective



        January        11,    2018          to January            11,      2019         (the     "ILU       Policy").


                      28.            The      ILU        Policy          was      in effect         at the         time        of the          Accident.


                      29.            The      ILU        Policy          provides             coverage           to     AV          for    the     Suit.


                      30.            The      ILU        Policy          provides             additional           insured                coverage            to BE        for        the     Suit.


                      31.            The      ILU        Policy          provides             additional           insured                coverage            to     CM     for        the     Suit.


                      32.            Chubb           North        America            Claims             is managing                  the      claims          made        on both              the     ILU    Policy


        and     the   ACE          Policy         for   the     Suit.


                                                                                        THE         CONTRACT


                      33.            On or about                July       19,     2017,         BE entered                  into         a contract            with       AV         for      AV      to perform


         electrical         work       at a project            located            at 5959         Broadway,                  Bronx,           NY         (the        "Contract").


                      34.            The      Contract             required             that      AV        maintain                primary              insurance            in       the      amount          of     $1


         million      per     occurrence                and    umbrella             insurance              in the         amount             of     $2     million         per        occurrence.


                      35.            The          Contract             required          that      the      insurance                 AV          was      required              to     maintain             provide


         additional          insured         coverage             to     CM       and     BE on a primary                           and      non-contributory                         basis.




                                                                                                            3



                                                                                                    5 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                                                   INDEX NO. 656337/2019
NYSCEF DOC. NO. 1              Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 7 of 20NYSCEF: 10/29/2019
                                                                                RECEIVED




                                                                               TENDERS                    AND              RESPONSES


                      36.             By     way          of a letter              dated       October              26,    2018,         USIC,          on behalf            of BE and                  CM,       tendered


        a request            to ACE        that      it provide               additional              insured             coverage             to,    defend,          and         indemnify               BE and           CM

        for    the    Accident             and      in the           Suit     on      a primary               and         non-contributory                      basis.


                      37.             By     way          of a letter              dated       October              26,    2018,        USIC,           on behalf            of BE and                  CM,       tendered


        a request            to ILU        that      it provide               additional               insured             coverage             to and          indemnify                  BE and           CM       for     the


        Accident             and     in the        Suit        on    a primary                and     non-contributory                         basis.


                      38.             By      way         of        an     email        dated         January              4,    2019,         ACE,            through             Chubb           North          America



        Claims,         agreed         to defend                and         indemnify                BE and           CM         on    a primary                and      non-contributory                          basis      for


        the    Accident            and     the      Suit.


                      39.             By      way         of    that         same           email,      ILU,          through              Chubb            North        America                  Claims,          asserted


        that    the    next        layer      of    coverage                 for     BE and            CM           was      the      USIC           Policy.


                      40.             By      way         of    that         same           email,      ILU,             through           Chubb            North        America                  Claims,          asserted


        that      its policy         would          then        share         equally           with          the     Mitsui          Policy           as the       third      layer             of coverage.


                      41.             Based          upon            ILU's          coverage            position,               USIC        and       Mitsui          demanded                   that     ACE        pay      for



        the    institution            of   a third-party                    action          against       AV.


                      42.             ACE,           through                Chubb            North        America                  Claims,            refused          to     pay          for     said      third         party


        action.


                       43.            ACE,           through                 Chubb            North           America               Claims,             advised             that      if     USIC            and      Mitsui


        would         like     the    third-party               action             filed,      that     USIC              must       pay     for      the      institution            of         said     suit.


                                                                     AS AND                  FOR        A      FI_RST              CAUSE               OF       ACTION


                       44.            USIC           and        Mitsui             repeat,       reiterate,               and       reallege           each      and        every          allegation              set     forth


                                     "1"                            "43"
        in paragraphs                        through                           as though              fully         set     forth      therein.




                                                                                                                     4



                                                                                                          6 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                                 INDEX NO. 656337/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 8 of 20NYSCEF: 10/29/2019
                                                                              RECEIVED



                     45.            ACE,        as the          first        level     primary          insurer         for     BE and            CM,      has        a fiduciary                  obligation


        to USIC.


                     46.           ACE,         as the          first        level     primary          insurer         for     BE and            CM,      has        a fiduciary                  obligation


        to Mitsui.



                     47.            ACE,        as the          first        level      primary           insurer       for     BE       and       CM,     has        a duty        to        act        in     good


        faith   towards           USIC.


                     48.            ACE,        as the          first        level      primary           insurer       for     BE       and       CM,     has        a duty        to        act        in     good


        faith   towards           Mitsui.


                     49.            By      way         of     its       agreement              to    defend,          indemnify               and       provide           additional                    insured


        coverage           to BE     and      CM        on a primary                  and      non-contributory                      basis,       ACE     is obligated                 to pay             for    and


        prosecute          a third-party           action             against         AV.


                     50.            ACE's         refusal               to   pay      for     and     prosecute              that     third-party           suit       places          its         and        ILU's


        interests      above        the      interests          of       USIC.


                     51.            ACE's         refusal               to   pay      for     and     prosecute              that     third-party           suit       places          its         and        ILU's


        interests      above         the     interests           of      Mitsui.


                     52.            ACE's         refusal               to   pay      for     and     prosecute              that     third-party           suit       violates              its     fiduciary


        obligation          to    USIC.


                     53.            ACE's         refusal             to     pay     for     and     prosecute           that        third-party          suit        violates         its         and        ILU's



        fiduciary          obligation          to Mitsui.


                     54.            ACE's         refusal             to pay         for     and     prosecute          that        third-party          suit      is bad        faith.


                     55.            As      a result,          a justiciable                controversy             exists      between            ACE          and     ILU       on      the        one        hand


        and     USIC        and    Mitsui         on     the      other         hand,        concerning             ACE's            obligations          to USIC             and         Mitsui.


                     56.            USIC        and          Mitsui          have      no     adequate          remedy              at law.




                                                                                                           5



                                                                                                     7 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                                 INDEX NO. 656337/2019
NYSCEF DOC. NO. 1          Case 1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 9 of 20NYSCEF: 10/29/2019
                                                                            RECEIVED




                    57.            USIC        and     Mitsui       therefore          respectfully          request       that    this      Court      render        a declaratory


        judgment          pursuant          to CPLR             § 3001,    declaring            that     ACE      must      pay     for    and       prosecute          a third     party


        action     against        AV       in the      Suit.




                                                  AS AND            FOR A SECOND                         CAUSE            OF      ACTION


                    58.            USIC         and     Mitsui      repeat,      reiterate,            and   reallege       each     and      every        allegation          set forth


                                  "1"                     57"
        in paragraphs                     through                 as though          fully      set forth      therein.


                    59.            ACE's          refusal        to pay    for   and         prosecute         a third     party     action          against      AV       in the     Suit


        damages          USIC       and      Mitusi.


                    60.            ACE's         refusal         to pay   for    and         prosecute       a third      party     action       against         AV     has    resulted


        in money          spent      by     USIC       to prosecute           said      cause      of action.


                    61.            ACE's          refusal        to pay   for    and         prosecute       a third      party     action       against         AV      exposes       the


        USIC       and    Mitsui          policies.


                    62.            USIC         and    Mitsui       are   entitled           to damages         from      ACE       arising      out     of ACE's             bad   faith.




                                                                                                  6



                                                                                             8 of 9
FILED: NEW YORK COUNTY CLERK 10/29/2019 11:30 AM                                                                                                             INDEX NO. 656337/2019
NYSCEF DOC. NO. 1 Case                  1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 10 of 20NYSCEF: 10/29/2019
                                                                                    RECEIVED




                      WHEREFORE,                     UNITED           SPECIALTY                 INSURANCE                 COMPANY,                    INC.       and    MITSUI


        SUMITOMO                  INSURANCE                 COMPANY               OF       AMERICA                demand           judgment           on     their     causes    of


                                                                                                                             attorneys'
        action     and      money          damages,        together      with     costs,        disbursements,                                 fees        and   interest,      and


        such     other      and    further       relief    as this    Court     may    deem         just    and      proper.




        Date:         New       York,      New      York
                      October       29,      2019


                                                                                                    (Pursuant          to Rule        130-1.1-a)
                                                                                                    STONBERG                   MORAN,               LLP

                                                                                                    Attorneys          for     Plaintiffs
                                                                                                    UNITED            SPECIALTY                 INSURANCE
                                                                                                    COMPANY                  and     MITSUI           SUMITOMO
                                                                                                    INSURANCE                   COMPANY                   OF AMERICA




                                                                                                    By:
                                                                                                            Sherri       N.     Pavloff
                                                                                                    505     Eighth       Avenue,            Suite     2302
                                                                                                    New      York,       New        York            10018

                                                                                                    (212)       231-2220
                                                                                                    File    No.:      40072


        TO:


        ACE      PROPERTY                  AND        CASUALTY                INSURANCE
        COMPANY
        c/o     New      York      State     Department          of   Insurance


        ILLINOIS            NATIONAL                 INSURANCE
        COMPANY
        c/o     New      York      State     Department          of   Insurance




                                                                                            7



                                                                                      9 of 9
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:21 PM                                                                                                                                INDEX NO. 656337/2019
NYSCEF DOC. NO. 3 Case                     1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 11 of 20NYSCEF: 12/02/2019
                                                                                       RECEIVED



        SUPREME                  COURT              OF THE              STATE             OF NEW              YORK
        COUNTY                OF NEW                YORK
        --------------------------------------------------------------------------x

        UNITED              SPECIALTY                    INSURANCE                        COMPANY,                    INC.

        and     MITSUI             SUMITOMO                       INSURANCE                     COMPANY
        OF AMERICA
                                                                                                                                                   Index       No.:     656337/2019

                                                                                      Plaintiff,
                                        -against-                                                                                                  NOTICE             OF
                                                                                                                                                   DISCONTINUANCE
        ACE        PROPERTY                    AND           CASUALTY                     INSURANCE                                                WITHOUT                 PREJUDICE

        COMPANY                    and     ILLINOIS                 NATIONAL                    INSURANCE
        COMPANY
                                                                                      Defendants.
        -------------                      ----------------------------------------------------x



                        PLEASE                   TAKE               NOTICE                   that       the         undersigned                   counsel         Plaintiffs,              UNITED


        SPECIALTY                       INSURANCE                         COMPANY,                     INC.           and         MITSUI            SUMITOMO                     INSURANCE


        COMPANY                    OF AMERICA,                        hereby          affirms       that      the     above-entitled                action      is discontinued              only      as



        to Defendant,                ILLINOIS                NATIONAL                     INSURANCE                    COMPANY,                    without        prejudice          and     without



        costs      to any        party       as against             the     other.


                              Facsimile             and/or        electronic              signatures          shall     have        the    same       force      and       effect     as originals



        thereof         and      this     stipulation             may       be    filed      with      the    Clerk          of    the    Court      without          further       notice     to any



        party       hereto.


        Dated:          New        York,         New         York

                        December               2, 2019




                        Sherri       N.    Pavloff,           Esq.
                        STONBERG                    MORAN,                  LLP
                        Attorneys            for     Plaintiffs
                        505      Eighth          Avenue,            Suite      2302
                        New       York,          New       York           10018

                        (212)       231-2220
                        Our      File     No.:       40072




                                                                                                    1 of 1
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                       INDEX NO. 656337/2019
NYSCEF DOC. NO. 4 Case                    1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 12 of 20NYSCEF: 12/03/2019
                                                                                      RECEIVED




        SUPREME                 COURT             OF THE                STATE           OF NEW            YORK
        COUNTY                OF NEW              YORK
          ___________________________________________________________                                        --------X
        UNITED              SPECIALTY                   INSURANCE                       COMPANY,                  INC.                   Index       No.:     656337/2019
        and     MITSUI             SUMITOMO                     INSURANCE                       COMPANY
        OF AMERICA,                                                                                                                      Basis     of Venue:           NY    Ins.      Law
                                                                                                                                                    Defendants'
                                                                                                                                         § 108;                             offices       in

                                                                                      Plaintiffs,                                        New       York


                                      -against-

                                                                                                                                         AMENDED                   SUMMONS
        ACE        PROPERTY                    AND        CASUALTY                      INSURANCE
        COMPANY,                   ILLINOIS               NATIONAL                     INSURANCE
        COMPANY,                   and      ILLINOIS               UNION              INSURANCE
        COMPANY,


                                                                                      Defendants.
        --------------------------------------------------------------------X




                      TO      THE        ABOVE-NAMED                             DEFENDANTS:




                      You       are    hereby           summoned                and     required         to serve        upon      all   parties      an answer           to the      annexed


        Complaint             of    Plaintiffs,          which          is hereby            served       upon       you,       within      twenty          (20)   days     after      service


        thereof,        exclusive           of    the     day      of    service,          or   within      thirty       (30)     days     after      the    service      is complete            if


        this    Summons               is not      personally             delivered           to you      within       the       State    of New        York.




                                                                                                    1 of 2
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                         INDEX NO. 656337/2019
NYSCEF DOC. NO. 4 Case                     1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 13 of 20NYSCEF: 12/03/2019
                                                                                       RECEIVED




                       In    case     of   your    failure     to appear     or answer,     judgment            will        be taken        against       you        default
                                                                                                                                                                by


        for     the    relief      demanded         in   the   Complaint.




        Date:          New         York,     New       York
                       December              2, 2019


                                                                                             (Pursuant           to Rule           130-1.1-a)
                                                                                             STONBERG                       MORAN,               LLP
                                                                                             Attorneys            for       Plaintiffs
                                                                                             UNITED              SPECIALTY                       INSURANCE
                                                                                             COMPANY                    and      MITSUI            SUMITOMO
                                                                                             INSURANCE                       COMPANY                   OF AMERICA




                                                                                             By:
                                                                                                       Sherri          N.    Pavloff
                                                                                             505     Eighth            Avenue,           Suite     2302
                                                                                             New       York,           New       York            10018

                                                                                             (212)      231-2220
                                                                                             File    No.:       40072


        TO:


        ACE           PROPERTY               AND       CASUALTY             INSURANCE
        COMPANY
        c/o     New         York     State     Department         of   Insurance


        ILLINOIS                UNION         INSURANCE                COMPANY
        c/o     New         York     State     Department         of   Insurance




                                                                                    - 2 -

                                                                                   2 of 2
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                      INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                    1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 14 of 20NYSCEF: 12/03/2019
                                                                                      RECEIVED




         SUPREME                  COURT            OF THE           STATE            OF NEW               YORK
         COUNTY                OF NEW              YORK
         ___                  .-________-----------------------------------------------X
         UNITED               SPECIALTY                   INSURANCE                  COMPANY,                   INC.
         and     MITSUI               SUMITOMO                   INSURANCE                  COMPANY                                     Index       No.:      656337/2019

         OF AMERICA,


                                                                                Plaintiffs,
                                                                                                                                        AMENDED                  COMPLAINT
                                       -against-



         ACE        PROPERTY                    AND        CASUALTY                  INSURANCE
         COMPANY,                     ILLINOIS            NATIONAL                INSURANCE
         COMPANY,                     and      ILLINOIS           UNION          INSURANCE
         COMPANY,


                                                                                Defendants.
         -----------------------------------                                 -------------------------X



                        Plaintiffs,             UNITED             SPECIALTY                    INSURANCE                       COMPANY,                     INC.         ("USIC")            and


         MITSUI              SUMITOMO                    INSURANCE                COMPANY                     OF AMERICA                     ("Mitsui"),            by   their     attorneys,


         STONBERG                     MORAN,              LLP,     as and      for    their     Complaint                against       the   defendants             ACE       PROPERTY


         AND          CASUALTY                     COMPANY                 ("ACE")            and      ILLINOIS                UNION             INSURANCE                    COMPANY


         ("ILU"),            allege      the     following:


                                                                          PARTIES/JURISDICTION


                        1.             USIC        is a Delaware             corporation            with        its    principal        place       of     business       in Texas.


                        2.             USIC        is eligible       as an excess             and      surplus         lines       insurer      to issue       insurance           policies       in


         New        York.


                        3.             Mitsui        is a New       York       corporation             with      its principal           place      of business           in New        Jersey.


                        4.             Mitsui        is licensed        to issue           insurance          policies         in New        York.


                        5.             ACE          is    a   Pennsylvania                 corporation                with      its     principal           place        of      business         in


         Pennsylvania.


                        6.             ACE        maintains         an office         in New           York,          New      York.




                                                                                              1 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                                   INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 15 of 20NYSCEF: 12/03/2019
                                                                                  RECEIVED




                     7.           ACE         is licensed              to issue       insurance              policies                in the        New           York.


                     8.           ILU      is an Illinois               corporation              with        its principal                   place             of business        in   Illinois.


                     9.           ILU      is eligible             as an      excess         and        surplus              lines         insurer             to issue      insurance         policies           in


         New      York.


                     10.          ILU      maintains               an office          in New            York,           New          York.


                     11.          ACE         and     ILU        are     owned          by     the      same           corporate                 parent.


                                              THE          ACCIDENT                      AND          UNDERLYING                                   LAWSUIT


                     12.          On       April          25,       2018,          Oscar         Canales                ("Canales")                       was       allegedly            injured          while


         employed          by   AV      Group         Company               LLC         ("AV")           (the          "Accident").


                     13.          Following               the      Accident,             Canales             filed           a suit          against              BE      Bronx        Builders,           LLC


         ("BE")      and    CM        Water         Group,          LLC       ("CM")             (the     "Suit").


                                                                            INSURANCE                        POLICIES


                     14.          USIC         issued           a policy        of      insurance            to        BE,      policy             PSS          1700166,          effective        May       23,


         2017     to May        23,   2018         (the     "USIC           Policy").


                     15.          The      USIC           Policy        was        in effect         at the       time          of the            Accident.


                     16.          The      USIC           Policy        provides           coverage               to BE          for        the        Suit.


                     17.          The      USIC           Policy        provides           coverage               to    CM           for     the        Suit.


                     18.          Mitsui        issued          a policy           of insurance              to BE,            policy             MSX            1700004,         effective        May       23,


         2017     to May        23,   2018         ("Mitsui            Policy").


                     19.          The      Mitsui          Policy        was        in effect         at the           time      of        the     Accident.


                     20.          The      Mitsui          Policy        provides            coverage              to BE             for     the        Suit.


                     21.          The      Mitsui          Policy        provides            coverage              to     CM          for        the     Suit.




                                                                                                         2



                                                                                               2 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                                                    INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                     1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 16 of 20NYSCEF: 12/03/2019
                                                                                       RECEIVED




                         22.            ACE           issued          a      policy          of       insurance              to          AV,          policy              UMBNYG280810171-003,


         effective         January             11,    2018,        to January                11, 2019            (the        "ACE              Policy").


                         23.            The      ACE          Policy          was      in effect             at the        time      of        the        Accident.


                         24.            The      ACE          Policy          provides              coverage            to     AV         for     the       Suit.


                         25.            The      ACE         Policy          provides               additional             insured              coverage               to BE        for        the     Suit.


                         26.            The      ACE         Policy          provides               additional             insured              coverage               to     CM     for        the     Suit.


                         27.            ILU      issued          a policy         ofinsurance                  to AV,          policy            CONNYG280836104-003,                                                effective



         January          11, 2018             to January             11,     2019          (the     "ILU         Policy").


                         28.            The      ILU        Policy          was       in effect          at the         time        of the            Accident.


                         29.            The      ILU        Policy          provides              coverage            to     AV          for    the        Suit.


                         30.            The      ILU        Policy          provides              additional            insured                coverage              to BE         for        the     Suit.


                         31.            The      ILU        Policy          provides              additional            insured                coverage              to     CM      for        the     Suit.


                         32.            Chubb          North         America            Claims              is managing                   the        claims          made         on both              the     ILU       Policy


         and       the   ACE          Policy         for   the     Suit.


                                                                                            THE          CONTRACT


                         33.            On or about               July         19,     2017,          BE entered                  into         a contract              with      AV           for      AV      to perform


         electrical            work       at a project            located            at 5959          Broadway,                   Bronx,             NY         (the        "Contract").


                         34.            The      Contract              required             that      AV         maintain                primary                insurance            in        the      amount            of     $1


         million         per     occurrence                and    umbrella              insurance              in the        amount                  of    $2      million         per        occurrence.


                         35.            The      Contract                 required           that      the       insurance                 AV             was      required              to     maintain              provide


         additional             insured         coverage             to    CM         and     BE on a primary                        and         non-contributory                             basis.




                                                                                                                 3



                                                                                                        3 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                                                      INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                           1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 17 of 20NYSCEF: 12/03/2019
                                                                                             RECEIVED




                                                                                  TENDERS                    ANDRESPONSES


                          36.                By     way         of a letter           dated       October              26,    2018,         USIC,           on behalf             of BE and                 CM,        tendered


         a request              to ACE            that     it provide             additional             insured             coverage              to,     defend,         and         indemnify                BE and          CM


         for    the      Accident                 and     in the        Suit      on      a primary              and         non-contributory                       basis.


                          37.                By     way         of a letter           dated       October              26,    2018,        USIC,            on behalf             of BE and                 CM,        tendered


         a request              to    ILU         that     it provide             additional              insured             coverage             to and           indemnify                  BE and            CM       for     the


         Accident               and        in the        Suit        on a primary                and     non-contributory                          basis.


                          38.                By     way         of     an      email       dated         January              4,    2019,          ACE,            through             Chubb            North          America



         Claims,           agreed            to defend                and      indemnify                BE and              CM       on    a primary                and      non-contributory                          basis      for


         the    Accident                   and    the     Suit.


                          39.                By     way         of     that     same           email,      ILU,             through           Chubb             North        America                  Claims,          asserted


         that    the       next        layer        of    coverage              for     BE and            CM           was     the        USIC           Policy.


                         40.                 By     way         of    that      same           email,      ILU,             through           Chubb             North        America                  Claims,          asserted


         that      its   policy             would         then        share       equally          with          the     Mitsui           Policy           as the       third          layer         of coverage.


                         41.                 Based         upon         ILU's          coverage           position,                USIC        and        Mitsui          demanded                   that     ACE         pay     for


         the    institution                 of a third-party                   action          against       AV.


                          42.                ACE,          through             Chubb            North        America                 Claims,              refused          to     pay          for     said       third      party


         action.


                          43.                ACE,          through              Chubb            North           America               Claims,              advised             that      if     USIC            and      Mitsui


         would           like        the    third-party               action          filed,      that    USIC               must       pay      for      the      institution             of        said     suit.


                                                                         AS AND                 FOR        A      FIRST                CAUSE               OF       ACTION


                          44.                USIC         and         Mitsui          repeat,       reiterate,               and       reallege           each       and        every           allegation             set     forth


                                           "1"                         "43"
         in paragraphs                              through                       as though              fully         set     forth       therein.




                                                                                                                        4



                                                                                                            4 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                                 INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                    1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 18 of 20NYSCEF: 12/03/2019
                                                                                      RECEIVED



                       45.            ACE,         as the         first      level     primary            insurer       for     BE       and       CM,     has        a fiduciary                 obligation


         to    USIC.


                       46.            ACE,         as the         first      level     primary          insurer         for     BE and             CM,     has        a fiduciary                 obligation


         to Mitsui.



                       47.            ACE,         as the         first      level     primary            insurer       for         BE   and       CM,      has        a duty        to      act        in    good


         faith    towards           USIC.


                       48.           ACE,          as the         first      level         primary        insurer       for         BE   and       CM,      has        a duty        to      act        in    good


         faith    towards           Mitsui.


                       49.            By        way       of     its      agreement             to    defend,          indemnify               and       provide           additional                   insured


         coverage            to BE        and    CM       on a primary                 and      non-contributory                     basis,       ACE     is obligated               to pay             for     and


         prosecute           a third-party             action           against       AV.


                       50.           ACE's            refusal           to   pay      for     and     prosecute              that     third-party           suit       places         its         and        ILU's



         interests       above        the       interests         of      USIC.


                       51.            ACE's           refusal           to   pay      for      and    prosecute              that     third-party           suit       places         its         and        ILU's


         interests       above        the       interests         of      Mitsui.


                       52.            ACE's           refusal           to   pay      for     and     prosecute              that     third-party           suit       violates             its    fiduciary


         obligation           to USIC.


                       53.            ACE's           refusal           to   pay     for      and    prosecute           that        third-party          suit        violates        its         and        ILU's



         fiduciary           obligation          to Mitsui.


                       54.           ACE's            refusal           to pay       for     and     prosecute          that        third-party          suit      is bad        faith.


                       55.            As      a result,         a justiciable               controversy             exists      between            ACE          and     ILU       on the           one        hand


         and     USIC         and    Mitsui           on the       other       hand,          concerning            ACE's            obligations          to USIC             and         Mitsui.


                       56.            USIC         and         Mitsui        have      no     adequate          remedy              at law.




                                                                                                           5



                                                                                                     5 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                                  INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                   1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 19 of 20NYSCEF: 12/03/2019
                                                                                     RECEIVED




                     57.            USIC          and    Mitsui      therefore          respectfully            request        that    this     Court       render       a declaratory


         judgment          pursuant          to    CPLR         § 3001,     declaring             that     ACE        must     pay     for    and       prosecute          a third      party


         action     against         AV      in the      Suit.




                                                    AS AND           FOR         A SECOND                  CAUSE             OF      ACTION


                     58.            USIC          and    Mitsui      repeat,      reiterate,             and   reallege        each     and       every       allegation          set   forth


                                   "1"                    57"
         in paragraphs                     through                 as though          fully      set forth       therein.


                     59.            ACE's          refusal        to pay    for   and         prosecute          a third      party      action         against      AV      in   the     Suit


         damages          USIC       and      Mitusi.


                     60.            ACE's          refusal        to pay   for    and         prosecute        a third       party     action       against         AV     has    resulted


         in money          spent      by     USIC       to prosecute           said     cause       of     action.


                     61.            ACE's          refusal        to pay   for    and         prosecute        a third       party     action       against         AV     exposes         the


         USIC       and    Mitsui          policies.


                     62.            USIC          and   Mitsui       are   entitled           to damages             from    ACE      arising       out     of ACE's             bad    faith.




                                                                                                   6



                                                                                              6 of 7
FILED: NEW YORK COUNTY CLERK 12/02/2019 03:27 PM                                                                                                            INDEX NO. 656337/2019
NYSCEF DOC. NO. 5 Case                   1:19-cv-11690 Document 1-1 Filed 12/20/19 Page 20 of 20NYSCEF: 12/03/2019
                                                                                     RECEIVED




                       WHEREFORE,                     UNITED           SPECIALTY                INSURANCE                 COMPANY,                    INC.        and    MITSUI


         SUMITOMO                  INSURANCE                 COMPANY               OF       AMERICA                demand          judgment            on     their     causes    of


                                                                                                                             attorneys'
         action     and      money          damages,        together      with     costs,       disbursements,                                  fees        and   interest,      and


         such     other      and    further       relief    as this    Court     may    deem        just    and      proper.




         Date:         New       York,      New      York
                       December           2, 2019


                                                                                                    (Pursuant          to Rule        130-1.1-a)
                                                                                                    STONBERG                   MORAN,               LLP

                                                                                                    Attorneys          for     Plaintiffs
                                                                                                    UNITED            SPECIALTY                 INSURANCE
                                                                                                    COMPANY                  and     MITSUI            SUMITOMO
                                                                                                    INSURANCE                   COMPANY                   OF AMERICA




                                                                                                    By:
                                                                                                             Sherri      N.     Pavloff
                                                                                                    505     Eighth       Avenue,            Suite      2302
                                                                                                    New      York,       New        York            10018

                                                                                                    (212)     231-2220
                                                                                                    File    No.:      40072



         TO:


         ACE      PROPERTY                  AND       CASUALTY                 INSURANCE
         COMPANY
         c/o     New      York      State     Department          of   Insurance


         ILLINOIS            UNION            INSURANCE                COMPANY
         c/o     New      York      State     Department          of   Insurance




                                                                                            7



                                                                                    7 of 7
